ORDER
PER CURIAM.
Shona Scott, daughter of decedent, appeals from the trial court’s order awarding the Personal Representative of the Estate, Linda Sue Hiatt, $24,854.17 for reimbursement of expenses paid to preserve the estate’s assets. Scott purports to have four points relied on, though she does not reference them in the Argument section of her brief. In her argument, she alleges the trial court erred in awarding the reimbursement expenses because the personal representative failed to uphold her fiduciary duty to the estate and that the personal representative failed to close the estate within the time required by § 473.540, RSMo 1986. We affirm.
We note that neither Scott nor any other interested party ever properly brought these questions before the trial court. Contentions not put before the trial court will not be considered on appeal. Matter of Conserv. Estate of Moehlenpah, 763 S.W.2d 249, 256 (Mo.App. E.D.1988). As nothing further is therefore before the court, we affirm the order of the trial court. Rule 84.16(b).